PER CURIAM.
This cause comes here on appeal from an order granting preliminary injunction. The case upon which the order was granted is in its facts practically identical with the one which was before the circuit court of appeals of the Sixth circuit in Heaton Peninsular Button-Fastener Co. v. Eureka Specialty Co., 25 C. C. A. 267, 77 Fed. 288, 35 L. R. A. 728. Wo fully agree with the opinion of the court in that case, and think the decision should control the case at bar. The order is affirmed, with costs.